Counsel for defendants introduce their statement of the case, thus: *Page 555 
"As appears from the admitted allegations contained in the pleadings herein, the corporate defendants, on May 28, 1936, instituted a suit in equity for a general adjudication of allwater rights in Utah Lake and its tributaries and for injunctive relief, * * *." (Italics added.)
Is there such equitable relief in this State? I am not concerned with the procedural question of the form of the action it should take, if there is — I am concerned with the question of whether or not there is. For me, as a user upon any water system, to seek equity, I must show a violation of my rights, the legal remedy for which is inadequate. I shall assume that that of which I complain — if I have a valid complaint — can be remedied only in equity. But of what have I complaint that entitles me to bring into court all the users upon the water system? Such rights as I have to the use of water are not the result of a procedural statue enacted for the purpose of providing a means of obtaining a general adjudication of water rights on any given water system. They exist quite aside from that. They existed prior to it.
If I complain that each and every user on the system has injured me and is going to continue injuring me — a highly improbable situation — I am not seeking a general adjudication of water rights; I am doing nothing more than instituting a private suit against numerous defendants for the redress of my past injuries or the prevention of probable future injury to me. Such is the nature of the suit filed by defendants May 28, 1936, although they ask a general adjudication.
It is true that the court may, in his discretion, make of my suit a general adjudication pursuant to Sec 100-4-18, R.S.U. 1933, but that is a matter that he may determine to do if he believes it to be of sufficient public interest. If that is done by him, something more is decided than merely the question of whether or not the other users have violated my rights. Their relationships to each other are determined as well. With that determination I am not concerned *Page 556 
to the extent that I can insist upon its being done. I have no cause of action as such water user whereby I may compel two or more of my neighbors to adjudicate their differences, when such differences do not affect my right to the use of the water.
Title 100 of R.S.U. 1933 has placed in the hands of public officers the duty of deciding whether or not it is to the public interest to have a general adjudication of water rights. The water user is interested only to the extent measured by the statute. He may petition the State Engineer as provided in Sec. 100-4-1, but the latter has discretion in the matter. If the water user institutes a private suit, the court may in its discretion turn it into a general adjudication. Sec. 100-4-18. Further than that, the water user as such user, has no right to a general adjudication. When he has petitioned or instituted the suit, he has exercised his right. There is nothing left upon which he can predicate an action for equitable relief in the nature of a general adjudication should either officer in his discretion deny him relief. He cannot show a violation of any rights for which such an adjudication is the remedy. It is the public interest that induces such an adjudication, not his private interests.
If the engineer institutes such an action under Sec. 100-4-1, or the court directs such proceedings under 100-4-18, there is but one thing to be done: Make the adjudication as prescribed by the statute. There is no question of the equitable powers of the court involved. The last clause of Section 100-4-3 means what is says:
"* * * and the court shall proceed to determine the water rights involved in the manner provided by this chapter and nototherwise." Laws of Utah 1939, c. 112. (Italics added.)
I see no harm in an order to show cause as a means of enabling the trial court to determine whether or not he should order a general adjudication pursuant to statute; but if he is seeking to generally adjudicate the waters of a *Page 557 
water system through equitable rather than statutory proceedings, as argued before us, then prohibition should issue.